[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10333         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 12, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 6:09-cr-00066-JA-KRS-3

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus

COREY MIQUEL HINTON, JR.,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 12, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.

PER CURIAM:

         Thomas Dale, appointed counsel for Corey Hinton, Jr., has moved to

withdraw from further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hinton’s conviction and sentence are AFFIRMED.




                                         2